Order entered January 14, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00376-CR

                               JOE HENRY MACK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-80956-2013

                                            ORDER
       On November 1, 2013, this Court adopted a finding that appellant is represented by court-

appointed counsel Robert Hultkrantz. We ordered appellant to file his brief by December 6,

2013. To date, appellant has neither filed his brief nor communicated with the Court regarding

the appeal.

       Accordingly, the Court ORDERS appellant to file his brief within FIFTEEN DAYS of

the date of this order. If appellant’s brief is not filed within the time specified, the Court will

utilize the available remedies, including ordering that Robert Hultkrantz be removed as

appellant’s attorney and that new counsel be appointed to represent appellant in this appeal.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Barnett Walker, Presiding Judge, County Court at Law No. 2, and to counsel for all

parties.


                                                    /s/    DAVID EVANS
                                                           JUSTICE